                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

   ULTIMA SERVICES CORPORATION,                    )
                                                   )
                                                   )               2:20-CV-00041-DCLC
                 Plaintiff,                        )
                                                   )
          vs.                                      )
                                                   )
   U.S. DEPARTMENT OF AGRICULTURE,                 )
   et al.,                                         )
                                                   )
                 Defendants.




                                              ORDER
         As the Court has resolved Defendants’ Motion to Dismiss, the stay of discovery in this case

  is now lifted. See [Doc. 31]. Therefore, a telephonic scheduling conference is set for Thursday,

  April 8, 2021 at 1:30 p.m. EST. The parties shall call the Court’s conference line at 866-390-

  1828 and enter access code 4845352 at the appointed time.

         SO ORDERED:



                                              s/ Clifton L. Corker
                                              United States District Judge




Case 2:20-cv-00041-DCLC-CRW Document 33 Filed 04/01/21 Page 1 of 1 PageID #: 219
